Citation Nr: 1505801	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  11-25 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA) to include as due to residuals from service-connected chronic myelogenous leukemia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.   

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2013, and a transcript of the hearing is of record.

In April 2014, the Board remanded this matter for additional development.  The Board finds there has not been substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998). 


REMAND

The Veteran asserts that diagnosed OSA is due to treatments he received for service-connected chronic myelogenous leukemia (CML).  He contends that the treatments included stem cell transplantation, total body irradiation, and graft versus host diseases that also caused hypothyroidism, that the Board notes is already a service connection disability.  

At a May 2010 VA examination, the examiner opined that it was unlikely that the Veteran's OSA was related to CML or to the chemotherapy, radiation therapy, or steroid therapy that the Veteran received for treatment of CML.  Instead, the examiner opined that it was likely that the Veteran developed sleep apnea as a result of being overweight.  Although, the examiner noted, people often gain weight when taking steroids, the examiner noted that the Veteran's exposure to steroids was limited to a year and a half nearly 20 years prior.  Furthermore, the examiner noted that the Veteran's weight actually reduced immediately after stopping steroids in April 1992 from 231 pounds to 228 pounds in August 1995.  The examiner found that CML or treatment for CML would not be likely to account for the Veteran's more recent weight gain and development of sleep apnea. 

In November 2012, a VA examiner found that the Veteran's OSA was most likely related to the Veteran's obesity, which the examiner found was not caused or aggravated by the Veteran's CML or treatment for CML.  The examiner noted that the Veteran had been able to lose weight through a VA program.  The examiner concluded that the Veteran's obesity was less likely than not the result of prednisone therapy, and was more likely than not related to the Veteran's lifestyle. 

In a statement received in July 2013, Dr. A.B., an assistant professor of medicine, stated that the Veteran's bone marrow transplant, total body irradiation, and graft versus host disease caused the Veteran to develop hypothyroidism and obesity.  Dr. A.B. noted that hypothyroidism is associated with total body irradiation, and untreated hypothyroidism can be associated with obesity.  Obesity, Dr. A.B. noted, is highly associated with sleep apnea.  Dr. A.B. also noted that the stem cell transplant itself and the treatment regimens had been associated with obesity and metabolic syndrome.

In August 2014, a VA examiner found that the Veteran's OSA was less likely than not caused by the diagnosed hypothyroidism.  The examiner specifically acknowledged the July 2013 report from Dr. A.B., but noted that the report specifically dealt with untreated hypothyroidism as the cause for the Veteran obesity.  However, the examiner remarked that the Veteran's hypothyroidism had been under control and treated since he was first diagnosed, therefore that eliminated hypothyroidism as a cause for obesity and OSA.  Instead, the examiner noted that the Veteran had other independent risk factors for OSA such as advancing age and being male.  The examiner further noted that none of the Veteran's CML treatments caused or aggravated his obesity beyond its natural progression.  

Upon review of this medical evidence, the Board finds that an additional opinion regarding the etiology of OSA is needed.  As set forth in the Boards April 2014 Remand, neither the May 2010 nor November 2012 examiners considered the possibility that the Veteran's total body irradiation may have caused the Veteran to develop hypothyroidism, resulting in weight gain, notwithstanding the Veteran's initial weight loss after stopping steroids.  Similarly, the July 2013 opinion of Dr. A.B. did not address the fact that the Veteran's weight actually reduced between the time that he discontinued steroid treatment in 1992 and 1995.  Upon review of this medical evidence, the Board finds that an additional opinion regarding the etiology of the Veteran's OSA is needed.  

Additionally, the August 2014 examiner did not reconcile whether the Veteran's stem cell transplant caused the Veteran's obesity which in turn caused or aggravated the Veteran's OSA.  Therefore, another opinion is necessary regarding whether or not the Veteran's stem cell transplant or any other treatment for his service connected CML, caused or aggravated his OSA.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a medical doctor specialist with experience treating leukemia who has not previously examined him.  The examiner must review the claims file and should note that review in the report. The examiner should provide the following information:

a) Is it at least as likely as not (50 percent probability or greater) that obstructive sleep apnea was caused by service-connected chronic myelogenous leukemia, to include bone marrow transplantation, total body irradiation, stem cell therapy, or graft versus host disease?  The findings of the July 2013 letter from Dr. A.B. should be addressed, specifically the theory that total body irradiation led the Veteran to develop hypothyroidism, which led him to develop obesity, which led him to develop OSA and the theory that the stem cell transplant itself caused the Veteran to develop obesity, which lead him to develop OSA.  The examiner should reference specific evidence in the claims file or medical literature if applicable to support the provided rationale.  

b) Is it at least as likely as not (50 percent probability or greater) that obstructive sleep apnea has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected chronic myelogenous leukemia, to include bone marrow transplantation, total body irradiation, stem cell therapy, or graft versus host disease?  The findings of the July 2013 letter from Dr. A.B. should be addressed, specifically the theory that total body irradiation led the Veteran to develop hypothyroidism, which led him to develop obesity, which led him to develop OSA and the theory that the stem cell transplant itself caused the Veteran to develop obesity, which lead him to develop OSA.  The examiner should reference specific evidence in the claims file or medical literature if applicable to support the provided rationale.  

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

